DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the claims filed on 06/16/2021.
Claims 21 and 22 are new.
Claims 1, 11, and 20 are pending.
Claims 1-22 are rejected.
Claims 1-22 are pending.

Drawings
The Drawings filed on 06/16/2021 are acceptable for examination purposes.

Specification
The Specification filed on 01/19/2018 are acceptable for examination purposes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-16, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In reference to claim 1. The claim recites “determining, using an ensemble of predictive models and the received data, a plurality of candidate home locations for an author, the plurality of candidate home locations represented as geolocation spatial data probability distributions” and “determining, using the plurality of candidate home locations, a final predicted home location label for the author, the determining including scaling the geolocation spatial data probability distributions, determining a predicted home location from the scaled distributions, and comparing the predicted home location against a geospatial coordinate model that associates the predicted home location with the final predicted home location label” which are directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites additional limitations of “receiving social media data including a plurality of documents including social media posts” and “providing the determined final predicted home location label”. The additional limitations are directed to receiving or transmitting data over a network, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 2 recites additional steps directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

Claim 4 recites an additional element of a multi-layer perceptron. The additional element does not amount to significantly more because it is well-understood, routine, and conventional as per Aitkin et al. "Statistical modelling of artificial neural networks using the multi-layer perceptron” (Abstract “Multi-layer perceptrons (MLPs), a common type of artificial neural networks (ANNs), are widely used in computer science and engineering for object recognition, discrimination and classification, and have more recently found use in process monitoring and control”).
Claim 5 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 6 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 9 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 10 recites an additional step of a generically recited computer element. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Claim 21 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 22 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

In reference to claim 11. The claim recites “determining, using an ensemble of predictive models and the received data, a plurality of candidate home locations for an author, the plurality of candidate 
Claim 12 recites additional steps directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 13 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

Claim 15 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 16 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 19 recites an additional step directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

In reference to claim 20. The claim recites “determining, using an ensemble of predictive models and the received data, a plurality of candidate home locations for an author, the plurality of candidate home locations represented as geolocation spatial data probability distributions” and “determining, using the plurality of candidate home locations, a final predicted home location label for the author, the determining including scaling the geolocation spatial data probability distributions, determining a predicted home location from the scaled distributions, and comparing the predicted home location against a geospatial coordinate model that associates the predicted home location with the final predicted home location label” which are directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-13, 16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmud et al. (hereinafter Mahmud) “Where Is This Tweet From? Inferring Home Locations of Twitter Users”.
In reference to claim 1. Mahmud teaches method comprising:
“receiving social media data including a plurality of documents including social media posts” (Mahmud in at least § Abstract, § Introduction, § Dataset, § Ensemble of Location Classifiers, and § Experiments discloses tweets collected);
“determining, using an ensemble of predictive models and the received data, a plurality of candidate home locations for an author, the plurality of candidate home locations represented as geolocation spatial data probability distributions” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the “geolocation spatial data probability distributions” is being interpreted as a probability distribution of home locations in a geographic space. Mahmud discloses at least cities, states, and time zones. The plurality of candidate home locations is disclosed by the plurality of locations “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. Examiner notes that there are multiple candidate locations and the location with the highest rank is returned);
“determining, using the plurality of candidate home locations, a final predicted home location label for the author, the determining including scaling the geolocation spatial data probability distributions, determining a predicted home location from the scaled 
“providing the determined final predicted home location label” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. As mentioned above, the location with the highest rank (final predicted home) is returned).

In reference to claim 2. Mahmud teaches the method of claim 1 (as mentioned above), wherein:
Mahmud further discloses:
“the documents include a plurality of first documents having associated author location and a plurality of second documents without associated author location” (Mahmud in at least § Abstract, § Introduction, § Dataset, § Ensemble of Location Classifiers, and § Experiments discloses tweets collected include tweets associated with and without author location, see at least § Dataset),
wherein determining the plurality of candidate home locations includes:
“determining, using a first predictive model and the plurality of first documents, a first candidate home location of the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a first predictive model determining candidate home locations, see at least Table 1. Note that the dataset includes tweets which represent the documents);
“determining, using a second predictive model and based on textual features of content of the second posts using the plurality of second documents, a second candidate home location for the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a second predictive model determining candidate home locations, see at least Table 1. Note that the dataset includes tweets which also represent textual features);
“determining, using a third predictive model and an interaction graph that represents interactions among social media users some of which have associated known home locations, a third candidate home location of the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a third predictive model determining candidate home locations, see at least Table 1. Note that the dataset includes latitude and longitude for each city using Google’s geo-coding API); and
“determining, using a fourth predictive model and based on a self-declared home location, a fourth candidate home location of the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a first predictive model 
“wherein the first candidate home location, the second candidate home location, the third candidate home location, and the fourth home location are represented as geolocation data probability distributions” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the locations are represented as geolocation data probability distributions see at least Table 1 and “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”).

In reference to claim 3. Mahmud teaches the method of claim 2 (as mentioned above), wherein:
Mahmud further discloses:
“the first predictive model estimates author home location by clustering documents having associated geographical information regarding the location of the author at a time the document was published” (Mahmud in at least § Behavior-based Time Zone Classifiers “We have constructed a time zone location classifier based on the time at which users send their tweets”).

In reference to claim 6. Mahmud teaches the method of claim 2 (as mentioned above), wherein:
Mahmud further discloses:
“the fourth predictive model includes a gazetteer that maps between location labels and a geospatial coordinate system” (Mahmud in at least § Dataset and § Location Classification Approaches discloses the gazetteer, the latitude, and the longitude).

In reference to claim 9. Mahmud teaches the method of claim 1 (as mentioned above), wherein:
Mahmud further discloses:
“geolocation spatial data probability distributions characterize probabilities that a given candidate home location is located across a range of latitudes and a range of longitudes” (Examiner notes that the broadest reasonable interpretation of this limitation is that the probability distribution of home locations in a geographic space across a range of latitudes and a range of longitudes; examiner further notes that Mahmud discloses at least cities, states, and time zones (which represent the geographic space across a range of latitudes and a range of longitudes). Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the “geolocation spatial data probability distributions” is being interpreted as a probability distribution of home locations in a geographic space. Mahmud discloses at least cities, states, and time zones. The plurality of candidate home locations is disclosed by the plurality of locations “our implementation of dynamically weighted location with the highest rank by weighted linear combination is returned as the result”. Examiner notes that there are multiple candidate locations and the location with the highest rank is returned).

In reference to claim 10. Mahmud teaches the method of claim 1 (as mentioned above), wherein:
Mahmud further discloses:
“at least one of the receiving, first determining, second determining, and providing is performed by at least one data processor forming part of at least one computing system” (Mahmud in at least § Training and Classification. Examiner notes that many sections of Mahmud discloses the training of models, it is known to one of ordinary skilled in the art that training and using the trained models occurs on a computing system).

In reference to claim 11. Mahmud teaches a system comprising:
“at least one data processor” (Mahmud in at least § Training and Classification. Examiner notes that many sections of Mahmud discloses the training of models, it is known to one of ordinary skilled in the art that training and using the trained models occurs on a computing system which will include a processor);
“memory storing instructions which, when executed by the at least one data processor” (Mahmud in at least § Training and Classification. Examiner notes that many sections of Mahmud discloses the training of models, it is known to one of ordinary skilled in the art 
“receiving social media data including a plurality of documents including social media posts” (Mahmud in at least § Abstract, § Introduction, § Dataset, § Ensemble of Location Classifiers, and § Experiments discloses tweets collected);
“determining, using an ensemble of predictive models and the received data, a plurality of candidate home locations for an author, the plurality of candidate home locations represented as geolocation spatial data probability distributions” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the “geolocation spatial data probability distributions” is being interpreted as a probability distribution of home locations in a geographic space. Mahmud discloses at least cities, states, and time zones. The plurality of candidate home locations is disclosed by the plurality of locations “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. Examiner notes that there are multiple candidate locations and the location with the highest rank is returned);
“determining, using the plurality of candidate home locations, a final predicted home location label for the author, the determining including scaling the geolocation spatial data 
“providing the determined final predicted home location label” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. As mentioned above, the location with the highest rank (final predicted home) is returned).

In reference to claim 12. Mahmud teaches the system of claim 11 (as mentioned above), wherein:
Mahmud further discloses:
“the documents include a plurality of first documents having associated author location and a plurality of second documents without associated author location” (Mahmud in at least § Abstract, § Introduction, § Dataset, § Ensemble of Location Classifiers, and § Experiments 
wherein determining the plurality of candidate home locations includes:
“determining, using a first predictive model and the plurality of first documents, a first candidate home location of the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a first predictive model determining candidate home locations, see at least Table 1. Note that the dataset includes tweets which represent the documents);
“determining, using a second predictive model and based on textual features of content of the second posts using the plurality of second documents, a second candidate home location for the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a second predictive model determining candidate home locations, see at least Table 1. Note that the dataset includes tweets which also represent textual features);
“determining, using a third predictive model and an interaction graph that represents interactions among social media users some of which have associated known home locations, a third candidate home location of the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a third predictive model determining candidate home locations, see at least Table 1. Note that the dataset includes latitude and longitude for each city using Google’s geo-coding API); and
“determining, using a fourth predictive model and based on a self-declared home location, a fourth candidate home location of the author” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses the ensemble classifiers which include a first predictive model determining candidate home locations, see at least Table 1. Note that the dataset includes ground truth with is being interpreted as the self-declared home location);
“wherein the first candidate home location, the second candidate home location, the third candidate home location, and the fourth home location are represented as geolocation data probability distributions” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the locations are represented as geolocation data probability distributions see at least Table 1 and “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”).

In reference to claim 13. Mahmud teaches the system of claim 12 (as mentioned above), wherein:
Mahmud further discloses:
“the first predictive model estimates author home location by clustering documents having associated geographical information regarding the location of the author at a time the document was published” (Mahmud in at least § Behavior-based Time Zone Classifiers “We have constructed a time zone location classifier based on the time at which users send their tweets”).

In reference to claim 16. Mahmud teaches the system of claim 12 (as mentioned above), wherein:
Mahmud further discloses:
“the fourth predictive model includes a gazetteer that maps between location labels and a geospatial coordinate system” (Mahmud in at least § Dataset and § Location Classification Approaches discloses the gazetteer, the latitude, and the longitude).

In reference to claim 19. Mahmud teaches the system of claim 11 (as mentioned above), wherein:
Mahmud further discloses:
“geolocation spatial data probability distributions characterize probabilities that a given candidate home location is located across a range of latitudes and a range of longitudes” (Examiner notes that the broadest reasonable interpretation of this limitation is that the probability distribution of home locations in a geographic space across a range of latitudes and a range of longitudes; examiner further notes that Mahmud discloses at least cities, states, and time zones (which represent the geographic space across a range of latitudes and a range of longitudes). Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An location with the highest rank by weighted linear combination is returned as the result”. Examiner notes that there are multiple candidate locations and the location with the highest rank is returned).

In reference to claim 20. Mahmud teaches a non-transitory computer program product storing instructions, which when executed by at least one data processor of at least one computing system (Mahmud in at least § Training and Classification. Examiner notes that many sections of Mahmud discloses the training of models, it is known to one of ordinary skilled in the art that training and using the trained models occurs on a computing system which will include a non-transitory computer program product storing instructions), implement operations comprising:
“receiving social media data including a plurality of documents including social media posts” (Mahmud in at least § Abstract, § Introduction, § Dataset, § Ensemble of Location Classifiers, and § Experiments discloses tweets collected);
“determining, using an ensemble of predictive models and the received data, a plurality of candidate home locations for an author, the plurality of candidate home locations represented as geolocation spatial data probability distributions” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the “geolocation spatial data probability distributions” is being interpreted as a probability distribution of home locations in a geographic space. Mahmud discloses at least cities, states, and time zones. The plurality of candidate home locations is disclosed by the plurality of locations “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. Examiner notes that there are multiple candidate locations and the location with the highest rank is returned);
“determining, using the plurality of candidate home locations, a final predicted home location label for the author, the determining including scaling the geolocation spatial data probability distributions, determining a predicted home location from the scaled distributions, and comparing the predicted home location against a geospatial coordinate model that associates the predicted home location with the final predicted home location label” (Mahmud in at least § Abstract, § Introduction, § Dataset, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses as mentioned 
“providing the determined final predicted home location label” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. As mentioned above, the location with the highest rank (final predicted home) is returned).

In reference to claim 21. Mahmud teaches the method of claim 1 (as mentioned above), further comprising:
Mahmud further discloses:
“determining, using the ensemble of predicted models and for each of the plurality of candidate home locations, a confidence score characterizing a measure of confidence of the geolocation spatial data probability distributions representing each of the plurality of candidate home locations” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. location with the highest rank by weighted linear combination is returned as the result”. Examiner notes that there are multiple candidate locations and the location with the highest rank is returned, see at least Table 1 for the confidence score); and
“scaling the confidence score, wherein the determining of the predicted home location is based on the scaled confidence score” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the “geolocation spatial data probability distributions” is being interpreted as a probability distribution of home locations in a geographic space. Mahmud discloses at least cities, states, and time zones. The plurality of candidate home locations is disclosed by the plurality of locations “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. Examiner notes 

In reference to claim 22. Mahmud teaches the method of claim 1 (as mentioned above), further comprising:
Mahmud further discloses:
“determining an intersection of each of the geolocation spatial data probability distributions, wherein the predicted home location is determined using the intersection” (Mahmud in at least § Abstract, § Introduction, § Ensemble of Location Classifiers, § Hierarchical Ensemble of Classifiers, and § Experiments discloses “An algorithm for predicting locations of Twitter users from tweet contents, tweeting behavior (volume of tweets per time unit), and external location knowledge (e.g., dictionary containing names of cities and states)”, and “An algorithm for predicting locations hierarchically using time zone or state as the first level and city at the second level”. Examiner notes that the “geolocation spatial data probability distributions” is being interpreted as a probability distribution of home locations in a geographic space. Mahmud discloses at least cities, states, and time zones. The plurality of candidate home locations is disclosed by the plurality of locations “our implementation of dynamically weighted ensemble, classification strength of a classifier for a particular instance is used as the weight of that classifier in the ensemble (for classifying that instance) and the location with the highest rank by weighted linear combination is returned as the result”. Examiner notes that the intersection is disclosed in as least the § Hierarchical Ensemble of Classifiers where it discloses a combination of probability distributions to create the hierarchy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. (hereinafter Mahmud) “Where Is This Tweet From? Inferring Home Locations of Twitter Users” in view of “Multi-Layer Perceptron” (hereinafter Multi-Layer_Perceptron).
In reference to claim 4. Mahmud teaches the method of claim 2 (as mentioned above), wherein:
Mahmud does not explicitly disclose:
“the second predictive model includes a feedforward artificial neural network model that maps sets of input data onto a set of output data, the second predictive model including multiple layers of nodes in a directed graph, with each layer fully connected to an adjacent layer, a plurality of the nodes including a nonlinear activation function”.
However, Multi-Layer_Perceptron discloses:
“the second predictive model includes a feedforward artificial neural network model that maps sets of input data onto a set of output data, the second predictive model including multiple layers of nodes in a directed graph, with each layer fully connected to an adjacent layer, a plurality of the nodes including a nonlinear activation function” (Multi-Layer_Perceptron “ A multilayer perceptron (MLP) is a feedforward artificial neural network model that maps sets of input data onto a set of appropriate outputs. A MLP consists of multiple layers of nodes in a directed graph, with each layer fully connected to the next one. Except for the input nodes, each node is a neuron (or processing element) nonlinear activation function” and “a neuron in a multilayer perceptron is free to either perform classification or regression”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and Multi-Layer_Perceptron. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. Multi-Layer_Perceptron teaches a multilayer perceptron which is a well know artificial neural network model used for classification or regression. One of ordinary skill would have motivation to combine Mahmud and Multi-Layer_Perceptron because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 14. Mahmud teaches the system of claim 12 (as mentioned above), wherein:
Mahmud does not explicitly disclose:
“the second predictive model includes a feedforward artificial neural network model that maps sets of input data onto a set of output data, the second predictive model including multiple layers of nodes in a directed graph, with each layer fully connected to an adjacent layer, a plurality of the nodes including a nonlinear activation function”.
However, Multi-Layer_Perceptron discloses:
“the second predictive model includes a feedforward artificial neural network model that maps sets of input data onto a set of output data, the second predictive model including multiple layers of nodes in a directed graph, with each layer fully connected to an adjacent layer, a plurality of the nodes including a nonlinear activation function” (Multi-Layer_Perceptron “ A multilayer perceptron (MLP) is a feedforward artificial neural network model that maps sets of input data onto a set of appropriate outputs. A MLP consists of multiple layers of nodes in a directed graph, with each layer fully connected to the next one. Except for the input nodes, each node is a neuron (or processing element) with a nonlinear activation function” and “a neuron in a multilayer perceptron is free to either perform classification or regression”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and Multi-Layer_Perceptron. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. Multi-Layer_Perceptron teaches a multilayer perceptron which is a well know artificial neural network model used for classification or regression. One of ordinary skill would have motivation to combine Mahmud and Multi-Layer_Perceptron because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. (hereinafter Mahmud) “Where Is This Tweet From? Inferring Home Locations of Twitter Users” in view of David A. Jurgens (hereinafter Jurgens) US 9794358 B1.
In reference to claim 5. Mahmud teaches the method of claim 2 (as mentioned above), wherein:
Mahmud does not explicitly disclose:
“the third predictive model includes a spatial label propagation model including a bi-directional network of author interactions, the third predictive model estimates author home location as a geometric median of other social media users that the author interacts with”.
However, Jurgens discloses:
“the third predictive model includes a spatial label propagation model including a bi-directional network of author interactions, the third predictive model estimates author home location as a geometric median of other social media users that the author interacts with” (Jurgens in at least Col. 7 line 4 to Col. 8 line 6,  Col. 8 lines 35-53, and Col. 9 lines 28-40 discloses the label propagation model including bi-directional network of author interactions and estimates using geometric median).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and Jurgens. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. Jurgens teaches a system for inferring the location of users in online social media platforms using social network analysis. One of ordinary skill would have motivation to combine Mahmud and Jurgens because noise is reduced and accuracy improves (Jurgens Col. 9 lines 15-27).

In reference to claim 15. Mahmud teaches the system of claim 12 (as mentioned above), wherein:
Mahmud does not explicitly disclose:
“the third predictive model includes a spatial label propagation model including a bi-directional network of author interactions, the third predictive model estimates author home location as a geometric median of other social media users that the author interacts with”.
However, Jurgens discloses:
“the third predictive model includes a spatial label propagation model including a bi-directional network of author interactions, the third predictive model estimates author home location as a geometric median of other social media users that the author interacts with” (Jurgens in at least Col. 7 line 4 to Col. 8 line 6,  Col. 8 lines 35-53, and Col. 9 lines 28-40 discloses the label propagation model including bi-directional network of author interactions and estimates using geometric median).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and Jurgens. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. Jurgens teaches a system for inferring the location of users in online social media platforms using social network analysis. One of ordinary skill would have motivation to combine Mahmud and Jurgens because noise is reduced and accuracy improves (Jurgens Col. 9 lines 15-27).

s 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. (hereinafter Mahmud) “Where Is This Tweet From? Inferring Home Locations of Twitter Users” in view of DREWS et al. (hereinafter DREWS) US 20130325977 A1.
In reference to claim 7. Mahmud teaches the method of claim 2 (as mentioned above), wherein:
Mahmud does not explicitly disclose:
“the second predictive model is trained using an output of the first model and an output of the fourth model”.
However, DREWS discloses:
“the second predictive model is trained using an output of the first model and an output of the fourth model” (DREWS in at least ¶ [0022] discloses that classifiers can be trained using the output of other models “predictability classifier 126 is pre-trained based on the outputs of the statistical, heuristic, and behavior-based classifiers being correct or incorrect”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and DREWS. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. DREWS teaches estimating the location of social network users. One of ordinary skill would have motivation to combine Mahmud and DREWS because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 8. Mahmud teaches the method of claim 2 (as mentioned above), wherein:
Mahmud does not explicitly disclose:
“the third predictive model is trained using an output of the first model and an output of the fourth model”.
However, DREWS discloses:
“the third predictive model is trained using an output of the first model and an output of the fourth model” (DREWS in at least ¶ [0022] discloses that classifiers can be trained using the output of other models “predictability classifier 126 is pre-trained based on the outputs of the statistical, heuristic, and behavior-based classifiers being correct or incorrect”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and DREWS. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. DREWS teaches estimating the location of social network users. One of ordinary skill would have motivation to combine Mahmud and DREWS because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 17. Mahmud teaches the system of claim 12 (as mentioned above), wherein:
Mahmud does not explicitly disclose:
“the second predictive model is trained using an output of the first model and an output of the fourth model”.
However, DREWS discloses:
“the second predictive model is trained using an output of the first model and an output of the fourth model” (DREWS in at least ¶ [0022] discloses that classifiers can be trained using the output of other models “predictability classifier 126 is pre-trained based on the outputs of the statistical, heuristic, and behavior-based classifiers being correct or incorrect”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and DREWS. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. DREWS teaches estimating the location of social network users. One of ordinary skill would have motivation to combine Mahmud and DREWS because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 18. Mahmud teaches the system of claim 12, wherein:
Mahmud does not explicitly disclose:
“the third predictive model is trained using an output of the first model and an output of the fourth model”.
However, DREWS discloses:
“the third predictive model is trained using an output of the first model and an output of the fourth model” (DREWS in at least ¶ [0022] discloses that classifiers can be trained using the output of other models “predictability classifier 126 is pre-trained based on the outputs of the statistical, heuristic, and behavior-based classifiers being correct or incorrect”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Mahmud and DREWS. Mahmud teaches an algorithm for inferring the home locations of Twitter users at different granularities, such as city, state, or time zone, using the content of their tweets and their tweeting behavior. DREWS teaches estimating the location of social network users. One of ordinary skill would have motivation to combine Mahmud and DREWS because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126